       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 1 of 31




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
Chief of Civil Litigation

CYNTHIA YEE-WALLACE, ISB #6793                         TRUDY HANSON FOUSER, ISB #2794
MEGAN A. LARRONDO, ISB #10597                          EMMA C. NOWACKI, ISB #10742
Deputy Attorneys General                               GJORDING FOUSER, PLLC
954 W. Jefferson Street, 2nd Floor                     Plaza One Twenty One
P.O. Box 83720                                         121 N. 9th Street, Suite 600
Boise, ID 83720-0010                                   Boise, ID 83702
Telephone:     (208) 334-2400                          Telephone:     (208) 336-9777
Facsimile:     (208) 854-8073                          Facsimile:     (208) 336-9177
cynthia.wallace@ag.idaho.gov                           tfouser@gfidaholaw.com
megan.larrondo@ag.idaho.gov                            enowacki@gfidaholaw.com

Attorneys for Defendants State of Idaho; Idaho Department of
Health and Welfare, including the Southwest Idaho Treatment Center;
Jamie Newton; Billy King; Debra Luper; and Debra Combs

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

                                                   )
 ERIKA DREYER, as parent and natural               )   Case No. 1:19-cv-00211-DCN
 guardian of B.B., et al.,                         )
                                                   )
                    Plaintiffs,                    )   MEMORANDUM IN SUPPORT OF
                                                   )   DEFENDANTS’ MOTION TO
 v.                                                )   DISMISS
                                                   )
 IDAHO DEPARTMENT OF HEALTH AND                    )
 WELFARE, an agency of the State of Idaho, et      )
 al.,                                              )
                                                   )
                   Defendants.                     )

       Defendants State of Idaho, the Idaho Department of Health and Welfare, including the

Southwest Idaho Treatment Center, Jamie Newton, Billy King, Debra Luper, and Debra Combs

submit this memorandum in support of their motion to dismiss filed herewith, asking this Court




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 1
        Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 2 of 31




to dismiss almost all of Plaintiffs’ Amended Class Action Complaint and Request for Injunctive

Relief (Dkt. 7), filed in this case on July 8, 2019 (“Complaint”). 1

                                     I.       INTRODUCTION

        The Southwest Idaho Treatment Center (“SWITC”) is unlike any other state-run

institution in Idaho. It is not a hospital. It is not a penal institution. It is not a mental health

facility, where the primary focus is psychiatric care. SWITC’s mission is more complex: it

offers short-term crisis care for individuals with intellectual and developmental disabilities

(“I/DD”) who also have some combination of medical, behavioral, and mental health needs.

(Compl. Ex. B at 12-13, 15.) This lawsuit centers around the short-term care provided to six

Plaintiffs when they were residents at SWITC.

        SWITC has been in existence since the early 1900s. (Id. at 9.) The SWITC campus was

originally a 600-acre long-term placement facility that could house 1,000 residents. (See id.) In

2009, however, Idaho developed and implemented an Olmstead plan 2 aimed at transitioning

SWITC’s residents, some of whom had lived at SWITC for years, into the community. (See

Compl. Ex. B at 12.) The result of this monumental effort was the reduction of numerous

individuals placed at SWITC, to the less than 20 people who reside there now. (Id. at 10, 12.)

Today, SWITC has the fewest clients of any state-operated intermediate care facility for

individuals with I/DD in the nation. (Id. at 18.)




1
  In filing this motion, Defendants do not waive any sovereign immunity defenses to this lawsuit.
Nor do Defendants waive any defenses based upon the lack of supplemental jurisdiction.
Defendants reserve the right to file a motion asserting these defenses, beyond the statutory
defense raised in this motion, once Plaintiffs’ allegations and claims have been refined.
2
  An Olmstead plan is a state’s plan to deinstitutionalize individuals with I/DD and increase the
number of those individuals utilizing community-based support. It derives from the U.S.
Supreme Court’s landmark decision in Olmstead v. L.C. ex rel Zimring, 527 U.S. 581 (1999).


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 2
        Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 3 of 31




       The individuals currently at SWITC are there because they have unique and complex

needs that cannot be met in the community. All of the individuals at SWITC have an I/DD,

which is a cognitive impairment. Some residents have been committed to the care of the Idaho

Department of Health and Welfare (“DHW”) due to criminal activity or because they have been

found to be a threat to themselves or others. (See Compl. Ex. B at 8-10.) They may have a

history of engaging in significant physical or sexual assault, self-injurious behavior, or ingestion

of inedible objects. (Id. at 13.) Other individuals are at SWITC because there is no other

available community-based support that can successfully provide their care; SWITC becomes

their safety-net. (See id.) Some residents also have unusually high medical needs, including

complex seizure disorders. (Id.) Residents at SWITC also tend to have both an I/DD and a

mental health diagnosis, such as schizophrenia, bipolar disorder, borderline personality disorder,

and posttraumatic stress disorder. (Id.) Because the needs of SWITC’s residents are so complex,

their care at SWITC is highly individualized and multi-faceted.

       SWITC’s mission is to support individuals with I/DD to become stable, develop skills,

and successfully transition to the community. (Id. at 12-13.) It takes a number of qualified staff

to get clients to that point. While working at SWITC can be an extremely rewarding experience,

SWITC is not a job for everyone. Staff at SWITC are spit on, assaulted weekly, threatened,

cursed at, subjected to racial and/or homophobic epithets, and have received serious injuries on

the job from residents. (Id. at 40.) Staff members have suffered serious head injuries, wounds

from human bites that would not heal, sexual assault, and attempted rape. (Id.) Yet some of the

staff at SWITC have been there for years, managing these job challenges because they have

compassion and a deep affection for SWITC’s clients. (See id. at 33, 80.)




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 3
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 4 of 31




       The year of 2017 contained a summer of black swan events at SWITC. There was

resident Drew Rinehart’s suicide, SWITC failed two surveys performed by DHW, and six staff

members left or were fired following substantiated abuse allegations against SWITC residents.

(See id. at 31.) The aftermath of these events undermined staff morale, trust, and focus on

SWITC’s long-term goals, which was exacerbated by media coverage. (Id.)

       When SWITC became aware of the abuse allegations in 2017, it took immediate steps to

be transparent and proactive in responding. Among other things, DHW alerted DisAbility Rights

Idaho (“DRI”), an advocacy and protection group with federal authority to monitor and

investigate conditions in facilities that serve individuals with I/DD, and shared thousands of

pages of documents with them. (Id. at 21; Compl. Ex. A at 6-8, 14.) DRI reviewed those

documents and drafted the report attached as Exhibit A to Plaintiffs’ Complaint—using it as an

opportunity to publicize its political opposition to the Legislature’s 2017 approval to create a

secure facility at SWITC. (Compl. Ex. A at 9-11, 14-15, 38-39.) The Office of Performance

Evaluations (“OPE”) also completed a report on SWITC’s operations, which was conducted in

response to a legislative inquiry in March of 2018. 3 (Id. Ex. B.)

       Armed with these reports, Plaintiffs’ family members and guardians filed this lawsuit,

asserting federal law claims and a number of individual state law claims against Defendants. Six

Plaintiffs seek money damages and injunctive relief, and propose to certify a class of current and

former residents of SWITC who were “subjected to abuse, neglect and mistreatment.” (Compl. ¶

177(a).)




3
  See generally Compl. Ex. B. Unlike the report by DRI, the OPE report was based not only on a
review of documents, but was completed after numerous observations at SWITC and interviews
with multiple staff, parents, guardians, advocacy groups, and DHW officials.


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 4
        Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 5 of 31




       Notably absent from Plaintiffs’ Complaint are the significant, publicly known, and

systematic changes made by DHW and SWITC since 2017 to address and improve staff quality,

training, and pay; client assessments and programs; treatment standards; communication with

adult protection services; SWITC oversight; and its long-term strategic goal planning. (Id. Ex. B

at 30, 80.) Instead, the Complaint alleges a number of legal claims that lack factual and legal

plausibility. For the reasons set forth below, Defendants’ motion to dismiss should be granted.

                             II.     COMPLAINT ALLEGATIONS

       Plaintiffs assert 20 “Counts” against Defendants. (Compl. at 35-53.) With the exception

of Defendant Jamie Newton, who is sued in her official and individual capacities, all of the

individual Defendants are named only in their individual capacities. (Id. at 2; ¶¶ 28, 30-36.)

       Out of the 55 pages that comprise Plaintiffs’ actual Complaint, only 11 pages contain

allegations specific to the six Plaintiffs in this case. (Id. at 21-31.) And the majority of

allegations specific to Plaintiffs are alleged against unidentified or “unknown” SWITC

employees, staff, administrators, or officials. (Id. ¶¶ 94-95, 99-101, 103-104, 117, 119, 122-123,

126, 128, 133, 134, 136-138, 140, 143, 146, 148, 152-158, 162, 168-170, 172-173.) The cursory

allegations against Defendants in the Complaint fail to allege sufficient facts to put Defendants

on notice of most of the claims in this case. 4

       The following are the specific facts alleged against Mr. King and Mses. Newton, Combs,

and Luper.




4
  This memorandum does not address any of the factual allegations alleged against Defendant
Luke Brisbane because there is no such person with that name who has been served in this case.
This memorandum also does not address any of the specific factual allegations against
Defendants Burkett, Miller, or Edwards, as they are not represented by the above-named
attorneys: Cynthia Yee-Wallace, Megan Larrondo, Trudy Fouser or Emma Nowacki.


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 5
          Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 6 of 31




          •   Defendant Jamie Newton

          In the 328 paragraphs of the Complaint, there is just one factual allegation of wrongdoing

which identifies Ms. Newton by name. Specifically, Plaintiffs allege that “Defendant Jamie

Newton…enforced and had knowledge of a pattern and practice at SWITC that the observation

log sheets are not accurate and boxes are checked even though actual client checks were not

performed.” (Compl. ¶ 119 (emphasis added).)

          •   Defendant Wilmer “Billy” King

          There is also only one factual allegation of wrongdoing which identifies Mr. King. The

Complaint states that “Defendant Jason Miller slammed Nathan’s nose into a counter causing

injury and bleeding and threw him into a chair, while other SWITC members including Eric,

Jolene and Defendant Billy King watched and observed, but did not intervene or offer

assistance.” (Id. ¶ 163 (emphasis added).)

          •   Defendants Deborah Combs and Debra Luper

          One paragraph of the Complaint alleges wrongdoing by Mses. Combs and Luper. It

states:

          Drew died after Defendants Luper and Combs, and other unknown SWITC staff
          left him unattended, unobserved, and neglected in bed for over 6 hours, despite a
          requirement for observation checks every 30 minutes, log sheets showing
          observation checks had actually been conducted on the half hour, and that he had
          been administered medication at 8:00 a.m. when in fact he had not been observed
          during such time or provided such medication.

(Id. ¶ 119 (emphasis added).)

          When analyzed from the perspective of the allegations pled by each Plaintiff, the

deficiencies in the pleadings against the individual Defendants are equally apparent. With

respect to the allegations by Plaintiff B.B, none are directed toward any of the individually

named Defendants. (Id. ¶¶ 88-106.) Similarly, Plaintiffs Michael McNamar, Nickolas Pease,


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 6
        Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 7 of 31




and Colby Bloom fail to allege any specific facts aimed at Mr. King or Mses. Newton, Luper or

Combs. (Id. ¶¶ 124-159, 170-173.) Plaintiff Nathan Benjamin asserts no specific allegations

toward Mses. Newton, Luper or Combs. (Id. ¶¶ 160-169.) And Drew Rinehart’s sister alleges

no specific allegations against Mr. King. (Id. ¶¶ 107-123.)

       Almost all of Plaintiffs’ Complaint should be dismissed, pursuant to Federal Rule of Civil

Procedure 12(b)(6) or 12(b)(1), as indicated below. Counts II through IX, and Counts XII, XIII,

and XVI through XVIII (all against the Individual Capacity Defendants) should be dismissed in

their entirety, with prejudice, because they are not legally plausible. Other counts, including the

claims alleged by Plaintiff B.B., Counts III and IV (against the State of Idaho, DHW, and Jamie

Newton), and Counts X, XI, and XV should be dismissed because they suffer from factual

deficiencies which fail to put Defendants on notice of such claims. Finally, Count XIX should

be dismissed for a lack of standing, and the claims alleged against Luke Brisbane should be

dismissed because no such person has been served.

                                        III.    STANDARD

   A. Rule 12(b)(6) Standard.

       “A motion to dismiss for failure to state a claim challenges the legal sufficiency of the

claims stated in the complaint.” Does 1-134 v. Wasden, No. 1:16-cv-00429-DCN, 2018 WL

2275220, at *3 (D. Idaho May 17, 2018) (citing Conservation Force v. Salazar, 646 F.3d 1240,

1242 (9th Cir. 2011)). “A complaint generally must satisfy the notice pleading requirements of

Federal Rule of Civil Procedure 8(a)(2) to avoid dismissal under a Rule 12(b)(6) motion.” Id.

(citations omitted). “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 7
        Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 8 of 31




defendant fair notice of what the ... claim is and the grounds upon which it rests[.]’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (additional citation omitted).

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss ‘does not need detailed

factual allegations,’ it must set forth ‘more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.’” Educ. Networks of Am., Inc. v.

Wasden, No. 1:16-cv-00379-BLW, 2017 WL 411206, at *2 (D. Idaho Jan. 30, 2017) (quoting

Twombly, 550 U.S. at 555). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(citation omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citation omitted). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (citation omitted). “Where a complaint pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

to relief.” Id. (citation and quotations omitted).

        “The Supreme Court identified two ‘working principles’ that underlie Twombly in

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).” Id. “First, the court need not accept as true legal

conclusions that are couched as factual allegations. Rule 8 does not ‘unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.’” Id. (citations omitted).

“Second, to survive a motion to dismiss, a complaint must state a plausible claim for relief.

‘Determining whether a complaint states a plausible claim for relief will...be a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.’” Id.

(citations omitted). Rule 8 requires “more than an unadorned, the-defendant-unlawfully-harmed-




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 8
        Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 9 of 31




me accusation.” Iqbal, 556 U.S. at 678 (citation omitted). “Factual allegations must be enough to

raise a right to relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555-56 (citations omitted).

   B. Rule 12(b)(1) Standard.

       Standing under Article III of the U.S. Constitution is a constitutional limitation on a

court’s subject matter jurisdiction and cannot be granted by statute. See Cetacean Cmty. v.

Bush, 386 F.3d 1169, 1174 (9th Cir. 2004) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

576-77 (1992)). “Because Article III standing is a true jurisdictional question, rather than a

question about the sufficiency of the claim, it is properly addressed in a Rule 12(b)(1) motion.”

Norkunas v. Wynn Las Vegas, LLC, 343 F. App’x 269, 270 (9th Cir. 2009) (citations omitted). A

motion to dismiss for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1) receives de novo review. Doğan v. Barak, 932 F.3d 888, 892 (9th Cir. 2019) (citation

omitted).

                                       IV.     DISCUSSION

   A. Count II should be dismissed with prejudice because the Idaho Constitution does
      not provide Plaintiffs with a private right of action.

       In Count II of the Complaint, Plaintiffs allege the Individual Capacity Defendants

deprived them of “rights, privileges, or immunities secured or protected by [] Article I, Section 7

of the Constitution of the State of Idaho[.]” (Compl. ¶ 195.) However, “[t]here is no ‘direct

cause of action for violations of the Idaho Constitution.’” Hamell v. Idaho County, No. 3:16-

CV-00469-EJL, 2017 WL 2870080, at *5 (D. Idaho Jul. 5, 2017) (citing Kangas v. Wright, No.

1:15-cv-00577-CWD, 2016 WL 6573943, at *6 (D. Idaho Nov. 4, 2016) and citing Johnson v.

City of Caldwell, No. 1:13-CV-00492-EJL-CWD, 2015 WL 5319012, at *17 (D. Idaho Sept. 11,

2015)). As a result, Count II is not plausible and should be dismissed with prejudice.



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 9
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 10 of 31




   B. Counts III and IV should be dismissed against all Defendants.

       Count III alleges a violation of Title II of the Americans with Disabilities Act (“ADA”)

and Count IV alleges a violation of Section 504 of the Rehabilitation Act. Both are asserted

against all Defendants. (Compl. ¶¶ 197-210.) These claims should be dismissed.

       1. Title II of the ADA and Section 504 of the Rehabilitation Act do not authorize
          claims against defendants in their individual capacities.

       Title II of the ADA and Section 504 of the Rehabilitation Act (“RA”) both prohibit

discrimination on the basis of disability. Title II of the ADA applies only to public entities,

whereas the RA proscribes discrimination in all federally-funded programs. Title II of the ADA

provides:

       Subject to the provisions of this subchapter, no qualified individual with a
       disability shall, by reason of such disability, be excluded from participation in or
       be denied the benefits of the services, programs, or activities of a public entity, or
       be subjected to discrimination by any such entity.

42 U.S.C. § 12132 (emphasis added). Similarly, the RA provides:

       No otherwise qualified individual with a disability in the United States...shall,
       solely by reason of her or his disability, be excluded from the participation in, be
       denied the benefits of, or be subjected to discrimination under any program or
       activity receiving Federal financial assistance….

29 U.S.C. § 794(a). For purposes of the RA, a “program or activity” means all of the operations

of “a department, agency… or other instrumentality of a State.” 29 U.S.C. § 794(b)(1)(A). And

for purposes of the ADA, “public entity” means any State or local government, any department,

agency or other instrumentality of a State. 42 U.S.C. § 12131(1)(A), (B). Here, the individual

Defendants—named in their individual capacities—are not a “public entity” or a “department” or

“agency” of the State. See 42 U.S.C. § 12131(1)(A), (B); 29 U.S.C. § 794(b)(1)(A). As a result,

neither Title II of the ADA nor Section 504 of the RA provide for individual capacity suits

against state officials. See Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002); Berkery v.



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 10
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 11 of 31




Kaplan, 518 F. App’x 813, 814-15 (11th Cir. 2013) (citation omitted); Garcia v. S.U.N.Y. Health

Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001) (citations omitted); Lollar v. Baker, 196

F.3d 603, 609 (5th Cir. 1999) (citations omitted); and see Rendelman v. Rouse, 569 F.3d 182,

188-89 (4th Cir. 2009). Counts III and IV of the Complaint should be dismissed against the

Individual Capacity Defendants, with prejudice.

       2. As to the State of Idaho, DHW (including SWITC), and Ms. Newton (in her
          official capacity), Plaintiffs fail to identify a service, program, or activity they
          were denied, or any discrimination that occurred, solely by reason of disability.

       To establish a violation of Title II of the ADA, a plaintiff must show that he or she: (1) is

a qualified individual with a disability; (2) was excluded from participation in or otherwise

discriminated against with regard to a public entity’s services, programs, or activities; and (3)

such exclusion or discrimination was by reason of his/her disability. See Weinreich v. Los

Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997) (emphasis omitted)

(citations omitted). A “qualified individual with a disability” is “an individual with a disability

who, with or without reasonable modifications to rules, policies, or practices, … meets the

essential eligibility requirements for the receipt of services or the participation in programs or

activities provided by a public entity.” 42 U.S.C. § 12131(2).

       To establish a violation of Section 504 of the RA, a plaintiff must show that he or she: (1)

is a disabled person within the meaning of the RA; (2) is otherwise qualified for the benefit or

services sought; (3) was denied the benefit or services solely by reason of his/her disability; and

(4) the program providing the benefit or services receives federal financial assistance. See

Weinreich, 114 F.3d at 978 (footnote omitted) (citations omitted). “There is no significant

difference in analysis of the rights and obligations created by the ADA and the Rehabilitation

Act.” Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045 n.11 (9th Cir. 1999) (citing 42




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 11
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 12 of 31




U.S.C. § 12133) (remaining citation omitted). “Thus, courts have applied the same analysis to

claims brought under both statutes and courts routinely look to [RA] case law to interpret the

rights and obligations created by the ADA” and vice versa. Id. (citations omitted).

       Moreover, in order to seek damages for intentional discrimination under either Title II of

the ADA or the Rehabilitation Act, a plaintiff must show that the Defendants acted with

deliberate indifference. Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001), as

amended on denial of reh’g (Oct. 11, 2001) (citation omitted). “Deliberate indifference requires

both knowledge that a harm to a federally protected right is substantially likely, and a failure to

act upon that the likelihood.” Id. at 1139 (citations omitted).

       Plaintiffs’ allegations with respect to Counts III and IV fail the Twombly pleading

standard against the State of Idaho, DHW (including SWITC), and Jamie Newton in her official

capacity. For example, Plaintiffs fail to allege what “treatment, support, and services” they were

excluded from, and they fail to allege facts that reflect any discrimination alleged to have

occurred solely by reason of their disabilities. And while Plaintiffs seek damages for both

“Counts,” there are no allegations of fact that would plausibly support a finding of deliberate

indifference. (See Compl. ¶¶ 197-210.) Plaintiffs B.B., McNamar, Pease, Benjamin, and Bloom

fail to allege any specific facts aimed at Ms. Newton. (See Compl. ¶¶ 88-106, 124-173.) And

the only specific allegation against Ms. Newton in the Complaint is that she “enforced and had

knowledge of a pattern and practice at SWITC that the observation log sheets are not accurate

and boxes are checked even though actual client checks were not performed.” (Compl. ¶ 119;

see id. ¶ 71.) In short, Plaintiff’s allegations amount to mere conclusions and recitations of the

elements of their claims. (See Compl. ¶¶ 197-210.) Because the allegations regarding the




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 12
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 13 of 31




remaining Defendants in Counts III and IV are factually deficient, these claims should be

dismissed.

    C. Count V should be dismissed with prejudice because the Idaho Human Rights Act
       does not apply.

       Count V alleges that the Individual Capacity Defendants violated the Idaho Human

Rights Act (“IHRA”), found at Idaho Code §§ 67-5901, et seq. (Compl. ¶¶ 211-214.) This

claim fails for a number of reasons.

       First, the Individual Capacity Defendants do not fall within the provisions of the IHRA.

There are nine different sections that describe various violations of the IHRA based on disability.

See Idaho Code § 67-5909(1)-(4), (6), (8)-(11). The first four violations apply to instances where

an “employer,” “employment agency,” or “labor organization” takes an adverse employment

action. See Idaho Code § 67-5909(1)-(4). These sections do not apply because the individual

Defendants are not “employers” who have taken an adverse employment action against

Plaintiffs. Next, Idaho Code § 67-5909(6) applies to a “person” who “owns, leases or operates a

place of public accommodation.” But even assuming that SWITC falls within the definition of a

“place of public accommodation,” 5 the individual Defendants—named in their individual

capacities—do not fall within the definition of those who “own, lease, or operate[]” SWITC. 6

The remaining provisions pertaining to disability under the IHRA are facially inapplicable. See

Idaho Code § 67-5909(8) and (9) (addressing an owner or person engaged in a real estate

transaction or application for financial assistance with a real estate transaction); Idaho Code §




5
 Defendants do not admit that SWITC is a public accommodation within the scope of the IHRA.
6
 Plaintiffs have not pled sufficient facts to put Defendants on notice of a claim under Idaho
Code § 67-5909(6). Instead, their allegations are nothing more than legal conclusions.


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 13
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 14 of 31




67-5909(10) (addressing a written instrument for real property); Idaho Code § 67-5909(11)

(addressing a person inducing a real estate transaction).

       Second, in order to bring a lawsuit under the IHRA, a plaintiff must first file a complaint

with the Commission on Human Rights. Idaho Code § 67-5908(2). This is a condition

precedent to litigation. Id. Here, Plaintiffs have not alleged that they have complied with this

condition precedent, and as a result, cannot proceed with a lawsuit alleging an IHRA violation.

       In sum, because the IHRA does not apply to the Individual Capacity Defendants, and

because Plaintiffs have failed to comply with the condition precedent in the IHRA, Count V fails

to state a claim against Defendants upon which relief should be granted, and it should be

dismissed with prejudice.

   D. Counts VI, VII, VIII, and IX should be dismissed with prejudice because they are
      not legally plausible.

       Counts VI, VII, VIII, and IX appear to allege 42 U.S.C. § 1983 violations for negligence

under the doctrine of negligence per se, using federal and state regulations as the source of the

duty. (Compl. ¶¶ 215-247.) These claims are not legally plausible and should be dismissed with

prejudice. Section 1983 imposes liability for violations of rights protected by the Constitution

and federal statutes, not for violations of duties of care arising out of tort law. Baker v.

McCollan, 443 U.S. 137, 145, n.3 (1979). “Remedy for the latter type of injury must be sought

in state court under traditional tort-law principles.” Id. at 146. Similarly, 42 U.S.C. § 1983

cannot be used to enforce state law claims. Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1391

(9th Cir. 1997). Here, Plaintiffs’ attempt to use Section 1983 as a means to enforce a negligence

claim, using federal and state regulations as the source of the duty, fails as a matter of law. As

such, Counts VI, VII, VIII and IX should be dismissed with prejudice.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 14
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 15 of 31




        To the extent Plaintiffs seek to bring a private cause of action under Section 1983 to

enforce alleged violations of regulations with Counts VI, VII, VIII, and IX, the Ninth Circuit has

expressly held “an agency regulation cannot create individual rights enforceable through §

1983.” Save Our Valley v. Sound Transit, 335 F.3d 932, 935-36 (9th Cir. 2003); Price v. City of

Stockton, 390 F.3d 1105, 1112 n.6 (9th Cir. 2004) (“It is now well settled that regulations alone

cannot create rights enforceable through either an implied right of action or Section 1983.”

(Citations omitted.)). For this reason, even if Counts VI, VII, VIII, and IX are intended to use

Section 1983 to enforce agency regulations outside of the context of a negligence action, they

still fail and should be dismissed with prejudice.

    E. Counts X, XI, XII, XIII, XV, XVI, and XVIII should be dismissed against the
       Individual Capacity Defendants, because Plaintiffs fail to plead with particularity
       any facts giving rise to liability for those claims.

        As stated above, a complaint must be dismissed pursuant to Rule 12(b)(6) if it does not

allege “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

1974. With respect to the claims against Mr. King and Mses. Newton, Combs and Luper,

Plaintiffs’ Complaint falls far short of pleading sufficient facts to state claims for relief for

negligence per se, assault, battery, intentional infliction of emotional distress, misrepresentation,

and consumer fraud under Counts X, XI, XII, XIII, XV, XVI, and XVIII.

        1. Counts X and XI – Negligence Per Se.

        Under Counts X and XI, Plaintiffs allege that Mr. King and Mses. Newton, Combs, and

Luper committed negligence per se when they allegedly violated Idaho Code §§ 16-1605 and 39-

5303. (Compl. ¶¶ 248-261.)

        Idaho Code § 16-1605(1) requires that any “person having reason to believe that a child

under the age of eighteen (18) has been abused, abandoned or neglected or who observes the




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 15
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 16 of 31




child being subjected to conditions or circumstances that would reasonably result in abuse,

abandonment or neglect shall report or cause to be reported within twenty-four (24) hours such

conditions or circumstances to the proper law enforcement agency or the department.”

       Idaho Code § 39-5303(1) requires that any employee of a “state-licensed or certified

residential facility serving vulnerable adults…who has reasonable cause to believe that a

vulnerable adult is being or has been abused, neglected or exploited shall immediately report

such information to the commission.”

       To recover damages under a negligence per se theory, a plaintiff must prove four

elements:

       (1) the statute or regulation must clearly define the required standard of conduct;
       (2) the statute or regulation must have been intended to prevent the type of harm
       the defendant’s act or omission caused; (3) the plaintiff must be a member of the
       class of persons the statute or regulation was designed to protect; and (4) the
       violation must have been the proximate cause of the injury.

O’Guin v. Bingham County, 122 P.3d 308, 311 (Idaho 2005) (citation omitted).

       As such, for Plaintiffs to sufficiently plead negligence per se for violating Idaho’s abuse

reporting statutes for vulnerable adults and children, Plaintiffs must allege some facts suggesting

that Mr. King or Mses. Newton, Combs or Luper failed to report abuse. Plaintiffs must further

allege that Mr. King’s and Mses. Newton, Combs or Luper’s failure to report abuse was the

proximate cause of Plaintiffs’ injuries. Yet, nowhere in the Complaint is it factually alleged that

Mr. King or Mses. Newton, Combs or Luper failed to report abuse to the Idaho Commission on

Aging, to DHW or to law enforcement, or that the Plaintiffs suffered any specific injury as a

result of that failure. At the very least, the individual Defendants need to know the specific

abuse or occurrence that they are alleged to have failed to report in order to defend themselves

against this claim. The Court should dismiss Counts X and XI.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 16
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 17 of 31




       2. Count XII – Assault.

       There are no facts alleged in the Complaint against Mr. King or Mses. Newton, Combs or

Luper that give rise to a claim for assault. “Assault is an unlawful threat or offer to do bodily

harm or injury to another.” Miller v. Idaho State Patrol, 252 P.3d 1274, 1289 (Idaho 2011)

(alteration omitted) (citation omitted). Idaho Civil Jury Instruction 4.30 properly states the

elements of civil assault. Idaho Civil Jury Instruction 4.30 provides as follows:

       The plaintiff has the burden of proving each of the following propositions:
       1. The defendant acted intending to cause harmful or offensive contact with the
       person of the plaintiff or a third person, or an immediate fear of such contact; and
       2. As a result, the plaintiff feared that such contact was imminent.

(Emphasis added.)

       Plaintiffs allege under Count XII that Defendants are liable for assault for “inflicting

continuous and ongoing abuse, neglect and mistreatment as described more fully herein[.]”

(Compl. ¶ 264.) However, the Complaint fails to describe any facts where Mr. King or Mses.

Newton, Combs or Luper intended to or made any gesture to cause harmful or offensive contact

with even one Plaintiff, or that said intent put a Plaintiff in fear of imminent and harmful contact.

See Idaho Civ. Jury Instruction 4.30. Plaintiffs simply do not allege any facts suggesting that

Mr. King or Mses. Newton, Combs or Luper intended contact whatsoever with Plaintiffs.

       In looking at the facts actually alleged against Ms. Newton, it cannot be argued that her

alleged enforcement or knowledge of false client observation log sheets was in any way an intent

to cause harmful or offensive contact with a Plaintiff. Nor could it be said that any particular

Plaintiff knew of Ms. Newton’s alleged actions and was put in imminent fear of contact by Ms.

Newton’s actions. The same is true with respect to Mses. Combs’ and Luper’s failure to conduct

a bed check of Drew Rinehart.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 17
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 18 of 31




       The only allegation against Mr. King in the Complaint is that he allegedly failed to

intervene when Defendant Jason Miller allegedly slammed Plaintiff Nathan Benjamin’s nose into

a counter. (See Compl. ¶ 163.) But Mr. King’s alleged failure to intervene could not in any way

be seen as an intent by Mr. King to make physical contact with Plaintiff Benjamin. There is no

suggestion in the Complaint that Mr. King made any physical bodily movement toward Plaintiff

Benjamin suggesting that he intended to cause harmful contact with Plaintiff Benjamin.

Furthermore, it has not been alleged, nor could it be plausibly alleged, that Mr. King’s mere

observation of the alleged incident caused Plaintiff Benjamin imminent fear of harmful contact

by Mr. King.

       It is not enough for Plaintiffs to generally state in the Complaint that Mr. King and Mses.

Newton, Combs and Luper inflicted continuous and ongoing abuse without providing specific

facts that could give rise to an assault. Count XII should be dismissed.

       3. Count XIII – Battery.

       “Civil battery consists of an intentional, unpermitted contact upon the person of another

which is either unlawful, harmful or offensive.” Neal v. Neal, 873 P.2d 871, 876 (Idaho 1994)

(citation omitted); Mueller v. Auker, 700 F.3d 1180, 1192 (9th Cir. 2012) (citation omitted).

       Under Count XIII, Plaintiffs generally state that “Defendants intentionally caused

harmful or offensive contact with the person of Plaintiffs….” (Compl. ¶ 269.) Plaintiffs do not

allege any specific facts where Mr. King or Mses. Newton, Combs or Luper made physical

contact with Plaintiffs. Without even alleging a physical contact by Mr. King or Mses. Newton,

Combs or Luper against any Plaintiff, there is no plausible way that Defendants could be put on

notice of the wrongdoing alleged against them to support a claim for battery. Count XIII should

be dismissed.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 18
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 19 of 31




       4. Count XV – Intentional Infliction of Emotional Distress.

       “In order to establish a claim of intentional infliction of emotional distress, the plaintiff

must prove that: (1) the defendant’s conduct was intentional or reckless; (2) the defendant’s

conduct was extreme and outrageous; (3) there was a causal connection between the defendant’s

wrongful conduct and the plaintiff’s emotional distress; and (4) the emotional distress was

severe.” James v. City of Boise, 376 P.3d 33, 51 (Idaho 2016) (citation omitted). “Additionally,

there must be a physical manifestation of the plaintiff’s emotional injury, which is designed to

provide a degree of genuineness that claims of mental harm are not imagined.” Frogley v.

Meridian Joint Sch. Dist. No. 2, 314 P.3d 613, 624 (Idaho 2013) (citation omitted).

       Under Count XV, Plaintiffs allege that Defendants “inflict[ed] continuous and ongoing

abuse, neglect and mistreatment as described more fully herein” and that “Defendants acted with

the intent to commit wrongful or unlawful acts without justification or excuse and/or

intentionally and knowingly created an unreasonable risk of harm to others which involved a

high degree of probability that harm would result.” (Compl. ¶ 284.) Again, these general

allegations do not put Mr. King or Mses. Newton, Combs or Luper on notice of any wrongdoing,

which on its face would amount to intentional infliction of emotional distress, nor do these

allegations indicate what sort of physical manifestation each Plaintiff suffered.

       With respect to Mses. Newton, Combs, and Luper, the specific facts alleged against them

relate to Ms. Newton’s alleged knowledge of falsified observation log sheets and Mses. Luper’s

and Combs’s failure to observe Drew Rinehart on the night he died. (See id. ¶¶ 119, 121.)

Plaintiffs fail to plead facts suggesting that Plaintiffs had any knowledge of the alleged falsified

observation log sheets, let alone that those log sheets caused them emotional distress. Nor could




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 19
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 20 of 31




it be argued that Mr. Rinehart, deceased, had any knowledge that Mses. Luper and Combs failed

to conduct a bed check on him while he slept or that such failure caused him emotional distress.

       While it could be argued that Mr. King’s alleged failure to intervene when another staff

member allegedly battered Plaintiff Benjamin was an intentional, wrongful conduct, Plaintiffs

fail to plead any facts suggesting that Plaintiff Benjamin had any knowledge that Mr. King

observed and failed to intervene. (See id. ¶ 163.) Plaintiffs further do not plead facts suggesting

that Plaintiff Benjamin suffered any emotional distress from Mr. King’s alleged failure to

intervene.

       Notably, Plaintiffs’ claims of battery against Mr. King and Mses. Newton, Combs, and

Luper are based on the same set of facts. The basis of a claim for intentional infliction of

emotional distress is to allow a person who was not physically injured by the defendant, but who

experienced emotional distress, to recover. As one authority states:

       A plaintiff alleging negligent infliction of emotional distress who has not suffered
       a physical injury must demonstrate through expert medical or scientific proof that
       he or she has suffered a “severe emotional injury,” and such injury occurs if a
       reasonable person, normally constituted, would be unable to adequately cope with
       the mental stress engendered by the circumstances of the case.

38 Am. Jur. 2d Fright, Shock, Etc. § 11 (2d. ed. Sept. 2019 update) (footnotes omitted). The

reason this separate cause of action exists is that as a matter of law, emotional distress damages

are included as general damages in personal injury cases. Therefore, if a plaintiff seeks general

damages for emotional distress related to personal injury as well as for intentional infliction of

emotional distress, he takes a double recovery. In this case, Plaintiffs cannot plead both battery

and an intentional infliction of emotional distress based on the same set of operative facts.

       Without knowing how Defendants allegedly intentionally caused emotional distress to

Plaintiffs or which particular Plaintiffs suffered emotional distress, Mr. King and Mses. Newton,




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 20
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 21 of 31




Combs, and Luper cannot defend against an allegation of intentional infliction of emotional

distress. As such, the Court should dismiss Count XV.

        5. Count XVI – Misrepresentation.

        Under Count XVI, Plaintiffs allege that Mr. King and Mses. Newton, Combs, and Luper

are liable for misrepresentation through their silence, claiming that they had an obligation to

disclose the falsities of SWITC’s Mission Statement. (See Compl. ¶¶ 286-296.) In Idaho,

misrepresentation is also referred to as fraud. See Samuel v. Hepworth, Nungester & Lezamiz,

Inc., 996 P.2d 303, 308 (Idaho 2000) (citations omitted); G & M Farms v. Funk Irr. Co., 808

P.2d 851, 855 (Idaho 1991) (citations omitted).

        When a party alleges fraud, Federal Rule of Civil Procedure 9(b) requires specificity

above and beyond that required by Rule 8. Fed. R. Civ. P. 9(b). “In alleging fraud or mistake, a

party must state with particularity the circumstances constituting fraud or mistake.” Id. “This

means the plaintiff must allege ‘the who, what, when, where, and how of the misconduct

charged[.]’” United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016)

(citation omitted). “Broad allegations that include no particularized supporting detail do not

suffice[.]” Id. (citation omitted).

        In order to prove misrepresentation or fraud, a plaintiff must prove, and also plead, the

following elements: (1) a statement of fact; (2) its falsity; (3) its materiality; (4) the speaker’s

knowledge of its falsity; (5) the speaker’s intent to induce reliance; (6) the hearer’s ignorance of

its falsity; (7) reliance by the hearer; (8) the hearer’s right to rely thereon; (9) consequent and

proximate injury. Humphries v. Becker, 366 P.3d 1088, 1096 (Idaho 2016).

        Plaintiffs allege that Defendants made representations through a Mission Statement of

SWITC, for which they cite “DFW [sic] Facts, Figures and Trends (2018-2019).” (Compl. ¶




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 21
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 22 of 31




287.) The Mission Statement referenced in the Complaint does indeed come from DHW’s Facts

Figures and Trends 2018-2019, which is an annual report and overview of DHW’s services from

its Director, Dave Jeppesen. 7 Plaintiffs quote this report, stating:

       Defendants have represented the SWITC program as follows:

       The mission of SWITC, located in Nampa, is to provide services as a short-term
       therapeutic stabilization and transition center for clients, focused mostly on those
       who have been committed to the department because of criminal activity or severe
       behaviors. SWITC has become a stabilization center for individuals with intricate
       and challenging needs, with the goal of transitioning them to effective community
       placements for long-term services as quickly as possible.

(Compl. ¶ 287 (citing DFW [sic] Facts, Figures and Trends (2018-2019) at 51).)

       Plaintiffs go on to quote a second “mission” of SWITC, and the Complaint cites this

“mission” as coming from page 48 of the same “DFW [sic] Facts, Figures and Trends (2018-

2019)” report. (Id. ¶ 287.) However, the referenced statement is not contained on page 48 of the

report, and so the source of this statement is unknown.

       Nevertheless, a mission statement is not a statement of fact in which any reasonable

person could rely on its truth. A mission statement is defined as “something that states the

purpose or goal of a business or organization.” Mission statement, Merriam-Webster, Inc.

(2019), https://www.merriam-webster.com/dictionary/mission%20statement. As such, by

definition, the referenced Mission Statement, that outlines SWITC’s goals, is not a statement of

fact to which Plaintiffs may rely in claiming misrepresentation/fraud. In order to state a

cognizable claim for misrepresentation, at the very least, Plaintiffs must plead facts indicating

that they relied on a statement of purported fact. See Humphries, 366 P.3d at 1096.




7
 See Idaho Dep’t of Health and Welfare, FACTS, FIGURES & TRENDS 2018-2019 (Jan. 2019),
https://healthandwelfare.idaho.gov/Portals/0/AboutUs/Publications/FFT2018-2019.pdf


MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 22
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 23 of 31




       But even assuming the Mission Statement was a statement of purported fact, Plaintiffs

fail to plead with particularity any additional elements of fraud required by Rule 9. Applying the

additional elements of misrepresentation listed above, Plaintiffs fail to point out that Defendants

had knowledge of the Mission Statement’s falsity; that Defendants intended through their silence

that the Mission Statement should be acted on by Plaintiffs; that Plaintiffs were ignorant of the

falsities in the Mission Statement; or that Plaintiffs relied on the truth of the Mission Statement

in some manner. Finally, Plaintiffs fail to allege what injuries they suffered as a result of their

reliance on the Mission Statement.

       Because of these pleading deficiencies, as well as the fact that Plaintiffs’ reliance on the

truth of the Mission Statement cannot give rise to a misrepresentation claim, Count XVI should

be dismissed with prejudice.

       6. Count XVIII – Consumer Fraud and Deceptive Trade Practices.

       Plaintiffs have not pled a viable cause of action under the Idaho Consumer Protection Act

(“ICPA”), found at Idaho Code § 48-601 et seq., against Mr. King or Mses. Newton, Combs or

Luper because there is no allegation that Plaintiffs: (1) purchased or leased goods or services

from Mr. King or Mses. Newton, Combs or Luper; and (2) suffered an ascertainable loss of

money or property.

       The purpose of the ICPA is to protect consumers from unfair and deceptive practices.

Doble v. Interstate Amusements, Inc., 372 P.3d 362, 364 (Idaho 2016) (citation omitted). The

ICPA provides that “‘(a)ny person who purchases or leases goods or services and thereby suffers

any ascertainable loss of money or property, real or personal, as a result of the use or

employment by another person of a method, act or practice declared unlawful by ... (the) act,’

may file an action for damages.” Haskin v. Glass, 640 P.2d 1186, 1189 (Idaho Ct. App. 1982)




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 23
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 24 of 31




(citing Idaho Code § 48-608(1)). In order to have standing under the ICPA, “the aggrieved

party must have been in a contractual relationship with the party alleged to have acted unfairly or

deceptively.” Taylor v. McNichols, 243 P.3d 642, 662 (Idaho 2010) (citations omitted). The

ICPA does not apply “to a merely contemplated transaction, where there was no contract.”

Haskin, 640 P.2d at 1189; Bryntesen v. Camp Auto., Inc., No. 2:13-cv-00491-BLW, 2015 WL

3616970, at *11 (D. Idaho Jun. 9, 2015) (citation omitted).

       Plaintiffs allege that Mr. King and Mses. Newton, Combs, and Luper are liable under

Idaho Code §§ 48-603 and 48-608(1) and (2). Idaho Code § 48-603 outlines 19 different forms

of “unfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce….” Idaho Code § 48-608(1) and (2) outlines the actual and punitive damages

available to persons who suffer an “ascertainable loss of money or property, real or personal, as a

result of the use or employment by another person of a method, act or practice declared unlawful

by this chapter….” Plaintiffs’ allegations are deficient.

       First, Plaintiffs fail to allege that they are consumers who “purchased or lease[d] goods or

services” from either Mr. King or Mses. Newton, Combs or Luper.

       Second, by failing to allege that Plaintiffs had a contractual relationship with the

Defendants, Plaintiffs fail to demonstrate standing under the ICPA. As indicated in the

Complaint, Ms. Newton was the Administrator of SWITC and Mr. King and Mses. Combs and

Luper were merely employees at SWITC. (See Compl. ¶¶ 28, 32, 34-35.) There is no

contractual relationship between Plaintiffs who resided at SWITC and the employees who

worked there.

       Third, Plaintiffs do not identify any actionable wrongdoing on the part of Mr. King or

Mses. Newton, Combs or Luper that would fall within the purview of the ICPA. Rather, they




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 24
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 25 of 31




merely allege that Defendants, through their silence, misrepresented the Mission Statement of

SWITC. (Id. ¶ 310-311.) Plaintiffs’ Complaint does not identify which of the 19 proscribed acts

under Idaho Code § 48-603 were violated by Mr. King or Mses. Newton, Combs or Luper.

       Finally, Plaintiffs fail to sufficiently plead they suffered any ascertainable loss of money

or property. Plaintiffs allege the following loss: “[d]ue to the conduct and practices of SWITC

and DHW, residents suffered a loss of assets in that their existing skills, including coping skills

and daily activities, were degraded and lost.” (Id. ¶ 315.) Such a vague explanation of loss is

not an ascertainable loss of money or property, real or personal.

       For the reasons stated, Count XVIII should be dismissed with prejudice because Plaintiffs

have not, and cannot, state a cognizable claim under the ICPA.

   F. Count XVII should be dismissed with prejudice because Plaintiffs do not have a
      cognizable claim for negligent misrepresentation against Mr. King or Mses. Newton,
      Combs or Luper.

       Plaintiffs further allege negligent misrepresentation based again on their reliance on the

Mission Statement contained in the IDHW Fact, Figures and Trends 2018-2019 report. (Id. ¶

298.) The Idaho Supreme Court has strictly and narrowly confined the tort of negligent

misrepresentation to professional relationships involving an accountant. Duffin v. Idaho Crop

Imp. Ass’n, 895 P.2d 1195, 1203 (Idaho 1995); Mannos v. Moss, 155 P.3d 1166, 1174 (Idaho

2007) (citation omitted). As alleged in Plaintiffs’ Complaint, Mr. King and Mses. Combs and

Luper were staff employees at SWITC. (Compl. ¶¶ 32, 34-35.) And Ms. Newton is the current

Administrative Director of SWITC. (Id. ¶ 28.) Because Mr. King and Mses. Newton, Combs,

and Luper are not accountants nor do they have “professional relationships involving an

accountant” with Plaintiffs, Plaintiffs’ claim for negligent misrepresentation is not cognizable

against them. As such, Count XVII should be dismissed with prejudice.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 25
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 26 of 31




   G. Counts XII, XIII, and XVI should be dismissed with prejudice because Mr. King
      and Mses. Newton, Combs, and Luper have immunity under the Idaho Tort Claims
      Act.

       In the instant matter, Mr. King and Mses. Newton, Combs, and Luper have immunity

under the ITCA for assault (Count XII), battery (Count XIII) and misrepresentation (XVI).

       As a general rule, the State of Idaho has sovereign immunity from suit and thus cannot be

sued without its consent. See Grant Constr. Co. v. Burns, 443 P.2d 1005, 1009 (Idaho 1968)

(citations omitted); accord Sanchez v. State, Dep’t of Corr., 141 P.3d 1108, 1113 (Idaho 2006).

The Idaho Tort Claims Act (“ITCA”) provides limited waiver of sovereign immunity, allowing

only certain causes of action against the State and its employees for negligent or wrongful acts

and omissions. Woodworth v. State ex rel. Idaho Transp. Bd., 298 P.3d 1066, 1068 (Idaho 2013)

(citation omitted). Nonetheless, there are specific situations in which sovereign immunity is not

waived by the State and its employees under the ITCA. See Idaho Code §§ 6-904, 6-904A, 6-

904B. For example, a government entity and its employees while acting in the course and scope

of their employment and without malice or criminal intent shall not be liable for any claim which

arises out of assault, battery or misrepresentation. Idaho Code § 6-904(3); James, 376 P.3d at

49. In other words, employees are entitled to immunity for assault, battery, and

misrepresentation unless the assault, battery, and misrepresentation is committed with malice or

criminal intent and outside the course and scope of their employment.

       In James, the Supreme Court considered what is meant by malice or criminal intent under

Idaho Code § 6-904(3). The court explained that it is not simply the mens rea of the particular

crime but is rather “the intentional commission of what the person knows to be a crime.” James,

376 P.3d at 51. In other words, the employee is entitled to immunity unless it can be shown that

he or she acted with specific intent to commit the crime of assault, battery or misrepresentation.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 26
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 27 of 31




This of course requires a showing of more than the mens rea of the crimes of assault and battery,

neither of which are specific intent crimes. Rather, it requires in this case that Plaintiffs allege in

their Complaint that Mr. King and Mses. Newton, Combs, and Luper acted with the specific

intent to batter, assault, and misrepresent to Plaintiffs.

          Similarly, if a claim for battery, assault or misrepresentation is barred under ITCA, then it

is also barred when couched as separate claim, such as intentional infliction of emotional

distress. A “tort claim need only ‘arise out of’ the type of conduct listed in Idaho Code section

6-904 [to be exempted from government liability], which means it must originate or stem from

such conduct. Immunity under the statute is not abrogated by changing the legal theory upon

which a claim for recovery is sought.” James, 376 P.3d at 51 (citing Woodworth, 298 at 1069);

and then citing Intermountain Constr., Inc. v. City of Ammon, 841 P.2d 1082, 1084 (Idaho

1992)).

          Not only does Plaintiffs’ Complaint fail to sufficiently plead the elements of battery,

assault, and misrepresentation, but it also fails to allege any facts that Defendants acted with the

specific intent to commit the crimes of assault, battery, and misrepresentation. And Plaintiffs’

Complaint fails to allege that Mr. King or Mses. Newton, Combs or Luper acted outside the

scope of their employment in committing acts of assault, battery, and misrepresentation; rather

Plaintiffs specifically allege that all material times, Defendants were employees at SWITC.

(Compl. ¶¶ 28, 32, 34-35.) The generalized allegations regarding Ms. Newton’s knowledge of

observation log sheets not being accurate does not in any way suggest that she acted with

criminal intent of assault, battery, and misrepresentation. The same can be said of Ms. Combs’s

and Ms. Luper’s failure to conduct bed checks on Drew Rinehart, and Mr. King’s failure to

intervene as a bystander during an alleged battery of Plaintiff Benjamin. As such, Defendants




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 27
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 28 of 31




are entitled to immunity under Idaho Code § 6–904(3) on the face of the Complaint. Because

Plaintiffs have pled no facts giving rise to an exception to immunity under Idaho Code § 6-

904(3), Counts XII, XIII and XVI should be dismissed with prejudice.

   H. Count XIX should be dismissed as to all Plaintiffs because they lack standing.

       Plaintiffs allege a wrongful death claim against Mses. Newton, Combs, and Luper under

Count XIX. Under Idaho’s wrongful death statute, Idaho Code § 5-311, when the death of a

person is caused by the wrongful act or neglect of another, his “heirs” or personal representatives

“on their behalf” may maintain an action for damages against the person causing the death.

Idaho Code § 5-311. That statute states, in relevant part:

       (1) When the death of a person is caused by the wrongful act or neglect of
       another, his or her heirs or personal representatives on their behalf may maintain
       an action for damages against the person causing the death, or in case of the death
       of such wrongdoer, against the personal representative of such wrongdoer,
       whether the wrongdoer dies before or after the death of the person injured. If any
       other person is responsible for any such wrongful act or neglect, the action may
       also be maintained against such other person, or in case of his or her death, his or
       her personal representatives. In every action under this section, such damages
       may be given as under all the circumstances of the case as may be just.

       (2) For the purposes of subsection (1) of this section, and subsection (2) of
       section 5-327, Idaho Code, “heirs” means:

       (a) Those persons who would be entitled to succeed to the property of the
       decedent according to the provisions of subsection (22) of section 15-1-201, Idaho
       Code.

       (b) Whether or not qualified under subsection (2)(a) of this section, the
       decedent’s spouse, children, stepchildren, parents, and, when partly or wholly
       dependent on the decedent for support or services, any blood relatives and
       adoptive brothers and sisters. It includes the illegitimate child of a mother, but
       not the illegitimate child of the father unless the father has recognized a
       responsibility for the child's support.

               1. “Support” includes contributions in kind as well as money.
               2. “Services” means tasks, usually of a household nature, regularly
               performed by the decedent that will be a necessary expense to the heirs of
               the decedent. These services may vary according to the identity of the



MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 28
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 29 of 31




               decedent and heir and shall be determined under the particular facts of
               each case.

Idaho Code § 5-311(1), (2)(a), (2)(b)(1), (2)(b)(2) (emphasis added).

       With regard to the claim for Drew Rinehart’s death, none of the Plaintiffs are heirs

entitled to maintain an action under Idaho Code § 5-311. And simply being a personal

representative does not give one standing to assert a wrongful death claim. “[A]n action may be

maintained for wrongful death of a person by the decedent’s heirs or the decedent’s personal

representative on behalf of the heirs.” Hagy v. State, 51 P.3d 432, 436-37 (Idaho Ct. App. 2002)

(emphasis added). Additionally, Plaintiff Foruria has not pled, nor will she be able to prove, that

she is a blood relative who was “partly or wholly dependent on the decedent for support or

services.” Mr. Rinehart was residing at SWITC—which is funded by Medicaid—at the time of

his death. Moreover, Plaintiffs state that Mr. Rinehart lived with his grandparents, then “assisted

living homes,” and then “became a ward of the state” before being “involuntarily committed to

SWITC.” (Compl. ¶¶ 110, 112, 116.) Count XIX should be dismissed because no Plaintiff has

standing to assert a claim for the wrongful death of Drew Rinehart.

   I. B.B.’s claims should be dismissed because there are insufficient allegations against
      Defendants regarding his claims.

       All of the claims asserted by Plaintiff B.B. should be dismissed because he fails to allege

sufficient facts to put Defendants on notice of his claims. None of the allegations asserted by

B.B. refer to any of the individually named Defendants. And the two claims asserted against the

entity State Defendants (the State of Idaho and DHW, including SWITC), which are Counts III

and IV, fail to identify any service, program, or activity he was allegedly excluded from, or

where discrimination occurred, solely by reason of his disability. As a result, his claims are

factually deficient and should be dismissed.




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 29
       Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 30 of 31




   J. All claims against Defendant Luke Brisbane should be dismissed.

       Plaintiffs have named Luke Brisbane as a defendant in this case. However, the only

“Luke” served in this case by Plaintiffs was Luke Gushwa. (Dkt. 26.) An individual by the

name of Luke Brisbane has not been served. Luke Gushwa is not a named defendant in this case.

To the extent that Luke Brisbane is wrongfully named in this lawsuit, all claims against him

should be dismissed pursuant to Rule 12(b)(6).

                                     V.     CONCLUSION

       Based on the foregoing, Defendants’ motion to dismiss should be granted. Counts II

through IX, and Counts XII, XIII, and XVI through XVIII (all against the Individual Capacity

Defendants) should be dismissed in their entirety, with prejudice, because they are not legally

plausible. Other counts, including the claims alleged by Plaintiff B.B., Counts III and IV

(against the State of Idaho, DHW, and Jamie Newton), and Counts X, XI, and XV should be

dismissed because they suffer from factual deficiencies which fail to put Defendants on notice of

such claims. Count XIX should be dismissed for a lack of standing, and the claims alleged

against Luke Brisbane should be dismissed because no such person has been served.

       DATED: October 18, 2019.

STATE OF IDAHO
OFFICE OF THE ATTORNEY GENERAL                       GJORDING FOUSER, PLLC


By /s/ Cynthia Yee-Wallace                           By /s/ Trudy Fouser
   CYNTHIA YEE-WALLACE                                  TRUDY FOUSER, of the firm
   Deputy Attorney General                              Special Deputy Attorney General


By /s/ Megan A. Larrondo                             By /s/ Emma Nowacki
   MEGAN A. LARRONDO                                    EMMA NOWACKI, of the firm
   Deputy Attorney General




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 30
      Case 1:19-cv-00211-DCN Document 37-1 Filed 10/18/19 Page 31 of 31




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 18, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

      Charlene K. Quade                             Shamus P. O’Meara
      char@charquadelaw.com                         spomeara@olwklaw.com

      Sean R. Beck                                  Mark R. Azman
      sean@charquadelaw.com                         mrazman@olwklaw.com



                                                   /s/ Cynthia Yee-Wallace
                                                   CYNTHIA YEE-WALLACE
                                                   Deputy Attorney General




MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS - 31
